Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 22, 2014

The Court of Appeals hereby passes the following order:

A15A0159. WILLIAM A. COFER v. GERMAN AMERICAN CAPITAL
    CORPORATION.

      On June 3, 2014, the trial court entered default judgment in favor of plaintiff
German American Capital Corporation. On July 7, 2014, defendant William A. Cofer
filed a notice of appeal to this Court. We lack jurisdiction because the appeal is
untimely. A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here, Cofer
filed his notice of appeal 34 days after the trial court’s order was entered.
Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                  09/22/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.